Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group III, 15-19, in the reply filed on 05/17/2021 is acknowledged and made final. Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 15-23 are currently under examination on the merits. 

Claim objection
Claims 15 and 19 are objected to because of the following informalities: [Chem. 7], [Chem.8] and [Chem. 9] should be deleted.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: one of duplicated chemical formulae 2-3 and 2-6, formulae 2-12 and 2-15, and formula 2-13 and 2-14 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 is rejected for failing to define x1 and x2 in the chemical formulae (3-1) to (3-15). In this office action, it is taken that the x1 and x 2 is a hydrogen or a methyl group as commonly known in the art. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 15, the group P1 in the formula (1) represents acryloylamino group or methacryloylamino group, however, chemical formulae 2-1, 2-2, 2-4, 2-5 and 2-8 fail to further limit the chemical formula (1). Applicant may cancel the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopecek et al (US 5415864, of record, ‘864 hereafter).
Regarding claims 15-19, ‘864 discloses a monomer represented by following formulae (C5/L3-L34):

    PNG
    media_image1.png
    377
    447
    media_image1.png
    Greyscale

The formula reading instantly claimed chemical formula 1 and satisfying all the limitations as recited in the present claim 15-19. ‘864 also specifically names a compound being 4,4’-di(methacryloylamino)azobenzene reading upon presently claimed chemical formula (2-9). It is noted that the recitation “retardation layer forming” appears to be merely functional and does not add a structural limitation to the “monomer". Thus, if a prior art teaches or fairly suggests an monomer has the same chemical structure as presently claimed, one of ordinary skill in the art would have expected that the monomer  will be capable of forming retardation layer. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (See MPEP 2111.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 2015/0218409, of record, ‘409 hereafter) in view of Smets et al (US 2013/0039962, of record, ‘962 hereafter).
Regarding claims 21-23, ‘409 discloses a photo-responsive crosslinked liquid crystal film formed from a composition comprising a polymerizable liquid crystal compound having a chemical formula reading upon instantly claimed formula (3-9) as in claim 23, and a photo-responsive monomer is a polymerizable azobenzene having azobenzene a photo-responsive group ([0022]-[0029], [0036]-[0040], [0048]-[0050], and Example 1), wherein the polymerizable group of the polymerizable azobenzene is an acrylate group ([0048]). ‘409 does not specifically set forth that the polymerizable azobenzene has at least of one of the polymerizable group being a (meth)acryloylamino group, however, it is known in the art both (meth)acrylate group and (meth)acryloylamino group can be used in an polymerizable azobenzene to form a photo-responsive crosslinked polymer network as evidenced by ‘962 ([0018]-[0036]). In light of these teachings, the (meth)acryloylamino groups are known alternative to (meth)acrylate group in a polymerizable azobenzene for providing a polymerizable or crosslinking group.  Therefore, it would have been obvious to one of ordinary skill in the art to use a (meth)acryloylamino group in place of the (meth)acrylate group in the composition of ‘962, as doing so would merely constitute the substitution of one known element for another to yield a predictable result (See MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782